[Cite as State ex rel. Porter v. Jensen, 135 Ohio St.3d 342, 2013-Ohio-998.]




    THE STATE EX REL. PORTER, APPELLANT, v. JENSEN, JUDGE, APPELLEE.
  [Cite as State ex rel. Porter v. Jensen, 135 Ohio St.3d 342, 2013-Ohio-998.]
Criminal procedure—Crim.R. 32—Judgment entry of conviction—Writs of
        procedendo and mandamus denied.
    (No. 2012-2065—Submitted March 13, 2013—Decided March 20, 2013.)
                APPEAL from the Court of Appeals for Lucas County,
                            No. L-12-1281, 2012-Ohio-5556.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment dismissing the petition of appellant,
Lamar Porter, for writs of mandamus and procedendo to compel appellee, Lucas
County Court of Common Pleas Judge James D. Jensen, to issue a new sentencing
entry that complies with Crim.R. 32(C). Neither mandamus nor procedendo will
lie to compel an act that has already been performed. State ex rel. Culgan v.
Kimbler, 132 Ohio St.3d 480, 2012-Ohio-3310, 974 N.E.2d 88.                        Porter’s
sentencing entry fully complied with Crim.R. 32(C) and constituted a final,
appealable order because it set forth the fact of his convictions, the sentence, the
judge’s signature, and the time stamp indicating its entry upon the journal by the
clerk. See State ex rel. Jones v. Ansted, 131 Ohio St.3d 125, 2012-Ohio-109, 961
N.E.2d 192, ¶ 2. Notwithstanding Porter’s argument to the contrary, Crim.R.
32(C) did not require Judge Jensen to specify that the sentence did not include
restitution. The judge’s sentencing entry contained a full resolution of the counts
upon which Porter was convicted. A court is not required to include in the
judgment entry something not ordered as part of the sentence.
                                                                         Judgment affirmed.
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                               __________________
       Lamar Porter, pro se.
       Julia R. Bates, Lucas County Prosecuting Attorney, and Kevin A. Pituch,
Assistant Prosecuting Attorney, for appellee.
                            _____________________




                                        2